Name: 81/441/EEC: Commission Decision of 27 May 1981 amending Decision 80/804/EEC concerning animal health conditions and veterinary certification for the importation of fresh meat from Canada
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  America;  trade;  animal product;  agricultural policy
 Date Published: 1981-06-25

 Avis juridique important|31981D044181/441/EEC: Commission Decision of 27 May 1981 amending Decision 80/804/EEC concerning animal health conditions and veterinary certification for the importation of fresh meat from Canada Official Journal L 168 , 25/06/1981 P. 0025 - 0026 Finnish special edition: Chapter 3 Volume 13 P. 0106 Spanish special edition: Chapter 03 Volume 22 P. 0058 Swedish special edition: Chapter 3 Volume 13 P. 0106 Portuguese special edition Chapter 03 Volume 22 P. 0058 COMMISSION DECISION of 27 May 1981 amending Decision 80/804/EEC concerning animal health conditions and veterinary certification for the importation of fresh meat from Canada (81/441/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by the Act of Accession of Greece, and in particular Article 16 thereof, Whereas Commission Decision 80/804/EEC (2) laid down conditions as to animal health and veterinary certification for the importation of fresh meat from Canada; Whereas it is possible, without risk of spread of disease, to accept meat of domestic solipeds where such animals have spent part of the residency period in a nieghbouring country if that country is on the list of countries referred to in Council Decision 79/542/EEC (3) in respect of meat of domestic solipeds; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Part IV of the Animal Health Certificate contained in the Annex to Decision 80/804/EEC is hereby replaced by the following: >PIC FILE= "T0020250"> (1) OJ No L 302, 31.12.1972, p. 28. (2) OJ No L 236, 9.9.1980, p. 25. (3) OJ No L 146, 14.6.1979, p. 15. Article 2 This Decision shall apply with effect from 1 June 1981. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 May 1981. For the Commission Poul DALSAGER Member of the Commission